10

11
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

 

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

EQUAL EMPLOYMENT OPPORTUNITY

COMMISSION CIVIL ACTION NO:

1:17-cv-005 15-SJD
Plaintiff

R&L CARRIERS, INC., Litkovitz, M.J.

and R&L CARRIERS SHARED
SERVICES, LLC

)
)
)
)
)
)
)
) Dlott, J.
)
)
)
)
Defendants. l
)

 

ORDER
Upon l\/[otion and good cause appearing,
IT IS HEREBY ORDERED that due to a lapse in appropriations for
the EEOC at midnight on December 21, 2018, the litigation of this matter

shall be STAYED until the EEOC’s funding is restored and all pending

deadlines in this matter Will be extended for the same number of days as the

EEOC’s lapse in fundingl

DATEDthiS,ZQ day Of MM_M ,2013.

Karen L. Litl<ovitz
United States Magistrate Judge

 

